             Case 1:18-cv-09936-LGS Document 75 Filed 01/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

      NOTICE OF MOTION TO WITHDRAW APPEARANCE OF DAVID SPEARS

        PLEASE TAKE NOTICE that, upon the accompanying declaration of David Spears,

dated January 28, 2019, and pursuant to Local Civil Rule 1.4, Defendants respectfully request the

withdrawal of the appearance of David Spears, Esq. as counsel on their behalf. Defendants

further request, pursuant to Section 2.5 of the Electronic Case Filing Rules & Instructions, that

the email address dspears@spearsimes.com be removed from the ECF service notification list for

this case.

        Joanna C. Hendon, Cynthia Chen and Bradley Pollina, from the law firm of Spears &

Imes LLP, will remain as counsel of record to Defendants.
         Case 1:18-cv-09936-LGS Document 75 Filed 01/28/19 Page 2 of 2



Dated: January 28, 2019
       New York, New York

                                           Respectfully submitted,

                                           SPEARS & IMES LLP
                                           /s/ David Spears
                                           David Spears
                                           SPEARS & IMES LLP
                                           51 Madison Avenue
                                           New York, New York 10010
                                           Tel: (212) 213-6996
                                           Fax: (212) 213-0849
                                           E-mail: dspears@spearsimes.com

                                           Counsel for The Trump Corporation,
                                           Donald J. Trump, in his personal capacity,
                                           Donald Trump, Jr., Eric Trump, and Ivanka
                                           Trump


SO ORDERED.

January __, 2019



                                           ______________________________
                                           The Honorable Lorna G. Schofield
                                           United States District Judge




                                       2
            Case 1:18-cv-09936-LGS Document 75-1 Filed 01/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

           DECLARATION OF DAVID SPEARS PURSUANT TO LOCAL RULE 1.4

           I, David Spears, declare and state as follows:

           1.     I am a partner at Spears & Imes LLP, co-counsel for Defendants The Trump

Corporation, Donald J. Trump in his personal capacity, Donald Trump, Jr., Eric Trump and

Ivanka Trump. Pursuant to Local Civil Rule 1.4, I respectfully request leave of the Court to

withdraw my individual appearance as counsel for Defendants. Joanna C. Hendon, Cynthia

Chen, and Bradley Pollina, also from the law firm of Spears & Imes LLP, will continue to

represent Defendants.

           2.     Because my partner Joanna C. Hendon, along with other attorneys at Spears &

Imes LLP, will continue to represent Defendants, this withdrawal will not affect this action in

any way, including the posture of the case. Nor will this withdrawal prejudice the Plaintiffs.

           3.     Neither Spears & Imes LLP nor I is asserting any retaining or charging lien on our

clients.
        Case 1:18-cv-09936-LGS Document 75-1 Filed 01/28/19 Page 2 of 2



       4.      I am causing this motion, including all of the papers submitted with the motion, to

be served on Spears & Imes LLP’s clients in this matter.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: January 28, 2019
       New York, New York

                                                    By: /s/ David Spears
                                                        David Spears
